DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to the amendment filed 27 October 2021.  Claims 1, 8, 10 have been amended.  Claims 2-4, and 6 have been cancelled.  Claims 11-13 have been added.  Claims 1, 2, 5 and 7-13 are currently pending and have been examined.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US Pub., 2014/0089692 A1) in view of Uchida et al (US Pub., 201802222343 A1)  

With respect to claim 1, Hanafusa teaches an information provision system, comprising: 

 a first server including a processor configured to extract the merchandise data from the storage device(paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item] and paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model ); and 
a second server including a processor configured to communicate with a communication device to transmit the extracted merchandise data information of merchandise(paragraph [0040] discloses control unit configured to (i) transmit , identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery.., storage battery monitoring device connected via a communication network ).
Hanafusa teaches the above elements including  a storage device that stores merchandise data (Fig. 5, paragraph [0052]-[0055], discloses the controller 22 transmits to the cloud server 11, history information about charge and discharge of storage batter unit 25, the cloud server 11 includes a database,…, database may mange this information items for each of storage batters included in the respective storage battery system and paragraph [0092], discloses data stored in database 12 of cloud server 11) the first server extracts, based on deterioration states of a rechargeable battery included in the communication device (paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model).  Hanafusa failed to teach the corresponding information database 12 of the cloud server 11includes data related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery.


However, Uchida teaches related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery and the merchandise data related to purchase prices of the communication device or purchase prices of the rechargeable battery included in the communication device (Fig. 3,, S120, disclose acquire state of deterioration of presently used  battery pack , ranked purchasing prices, Fig. 5, paragraph [0074], discloses server 3 provides a rank to personality used battery pack 10 based on the deterioration information of battery pack  and  paragraph [0077], discloses data table sored in recycled battery pack database 320 [a storage device], a battery ID of the recycled battery pack, a vehicle ID of the vehicle having the battery pack , etc. [merchandize data], a genera rank [deterioration state] and prices ) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify data stored in database 12 of cloud server 11 Hanafusa with acquire state of deterioration of presently used battery pack, ranked purchasing prices of Uchida in order to recommended to replace battery based on the replacement prices state of deterioration the battery back (see Uchida, paragraph [0066]) and a 

 With respect to claim 5, Hanafusa in view of Uchida teaches elements of claim 1, furthermore, , Hanafusa teaches the information provision system further comprising: a third server that store contact points of a plurality of vendors, wherein when the second server receives from the communication device a message to be transmitted to any of the vendors, the second server forwards the message to the third server, and the third server selects one or more vendors from the plurality of vendors and transmits the message to the contact point of each of the selected one or more vendors (Fig. 9, manufactures and paragraph [0136], discloses server 22 to notify caution and change an option policy .., cloud server 11 notifies the controller  nonfiction to the manufacturer t).
 	 
With respect to claim 7, Hanafusa in view of Uchida further   teaches elements of claim 1, furthermore, Hanafusa teaches the information provision system further comprising: the communication device, wherein the communication device includes an out putter configured to output the information transmitted from the second server (paragraph [0132], discloses a display device such as a TV of user ..).  
With respect to claim 8, Hanafusa teaches an information provision system, comprising: 
 a first server including a processor configured to extract the merchandise data from the storage device(paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item] and paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model ); and 
a second server including a processor configured to communicate with a communication device to transmit the extracted merchandise data information of merchandise(paragraph [0040] discloses control unit configured to (i) transmit , identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery.., storage battery monitoring device connected via a communication network );

wherein the communication device (paragraphs [0058]-0060], discloses the commutation unit 30 communicates with cloud serve .. .), includes: 

an outputter configured  to output the information transmitted from the second server (paragraph [0050], discloses the controller obtains an identification information and transmit the identification  number  and the control information to the cloud server ... )

a storage that stores an identifier that makes  it possible to identify a same type of an object as the communication device or a battery included in the communication device (Fig, 311-B and  paragraphs [0070]40071], discloses data stored in the memory 33, including identification information );
an acquirer configured to acquire the identifier from the storage (paragraph [0050], discloses obtaining an identification number of the at least one storage battery .. ,);
a measurer configured to measure voltage and current at  a time of charging or
(Fig. 3A,  and paragraph [0070], discloses storage battery  are accumulated in the memory  each  other and paragraph [0095], discloses generating unit 46 calculates an SOH of each storage battery from  history information of the storage battery, generates a deterioration model. The number of charges ...);
	a diagnoser configured to diagnose a deterioration state of the battery included in the communication device, on the basis of the measurement data and an evaluator configured to determine an evaluation category for the  battery included in the co1nrnunicaiion device, on the basis of the diagnosed deterioration state (Fig. 8, paragraph [0126], discloses the cloud server 11 performs deterioration diagnosis (the story battery and paragraph [0107] discloses deterioration models (1 and 11) each calculated from an SOH of the storage battery are indicted by broken line);
	a communicator configured to communicate with the second server, and communicator transmit the identifier and the evaluation category for the battery included in the communication device to the first sever via the second server, when starts to communicate with the second server (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery).  

Hanafusa teaches the above elements including  a storage device that stores merchandise data (Fig. 5, paragraph [0052]-[0055], discloses the controller 22 transmits to the cloud server 11, history information about charge and discharge of storage batter unit 25, the cloud server 11 includes a database,…, database may mange this information items for each of storage batters included in the respective storage battery system and paragraph [0092], discloses data stored in database 12 of cloud server 11) the first server extracts, based on deterioration states of a rechargeable battery included in the communication device (paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model).  Hanafusa failed to teach the corresponding information database 12 of the cloud server 11includes data related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery.
	
However, Uchida teaches related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery and the merchandise data related to purchase prices of the communication device or purchase prices of the rechargeable battery included in the communication device (Fig. 3,, S120, disclose acquire state of deterioration of presently used  battery pack , ranked purchasing prices, Fig. 5, paragraph [0074], discloses server 3 provides a rank to personality used battery pack 10 based on the deterioration information of battery pack  and  paragraph [0077], discloses data table sored in recycled battery pack database 320 [a storage device], a battery ID of the recycled battery pack, a vehicle ID of the vehicle having the battery pack , etc. [merchandize data], a genera rank [deterioration state] and prices ) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify data stored in database 12 of cloud server 11 Hanafusa with acquire state of deterioration of presently used battery pack, ranked purchasing prices of Uchida in order to recommended to replace battery based on the 

With respect to claim 9, Hanafusa in view of Uchida and further teaches elements of claim 7, furthermore, Hanafusa teaches the information provision system further comprising: 
a fourth server configured to diagnose a deterioration state of a battery included in the communication device, wherein the communication device (Fig. 5, and paragraph [0094], discloses deterioration model) further includes: 

a storage that stores an identifier that makes it possible to identify a same type of an object as the communication device or the battery included in the communication device ((Fig. 5, and paragraph [0094], discloses deterioration model)); 
an acquirer configured to acquire the identifier from the storage (paragraph [0050], discloses obtaining an identification number of the at least one storage battery); 

a measurer configured to measure voltage and current at a time of charging the battery included in the communication device, and to generate measurement data (paragraph [0041], discloses measuring unit and paragraph [0072], discloses measure by the voltage measuring unit); 
a communicator configured transmit the identifier to the first server and the measurement data to the fourth server via the second server (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery);
the forth server includes:
a diagnoser configured to diagnose a deterioration state of the battery included in the communication device, on the basis of the measurement data (Fig. 8, paragraph [0126], discloses the cloud server 11 performs deterioration diagnosis of the story battery and paragraph [0107], discloses deterioration models (I and II) each calculated from an SOH of the storage battery are indicted by broken line); and

  an evaluator configured to determine an evaluation category for the battery included in the communication device, on the basis of the diagnosed deterioration state (Fig. 3A and paragraph [0070], discloses storage battery are accumulated in the memory each other and paragraph [0095], discloses generating unit 46 calculates an SOH of each storage battery from history information of the storage battery, generates a deterioration model. The number of charges...); and  

a communicator configured to transmit the identifier and the evaluation category for the battery included in the communication device to the first server via the second server, (paragraph [0040] discloses control unit configured to (i) transmit, identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery).
 With respect to claim 10, Hanafusa teaches an information provision system, comprising: 

 a first server including a processor configured to extract the merchandise data from the storage device(paragraph [0038], discloses (ii) a server that communicate with the storage battery system via communication devices with storage battery system .., wherein the server receives identification information indictment the storage battery system and characterstics data indicated a state of the at least one storage battery [information merchandise item] and paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model ); 

a second server including a processor configured to communicate with a communication device to transmit the extracted merchandise data information of merchandise(paragraph [0040] discloses control unit configured to (i) transmit , identification information indicating the storage battery system and characterstics data indicted the state of the at least one storage battery.., storage battery monitoring device connected via a communication network );
the information provision system further (paragraphs [0058]-[0060], discloses communication unit 30 notifies the control unit 31…) comprising:
a fifth server configured to perform statistical processing on the information in the storage device (paragraph [0095 ], discloses the deterioration model generating unit 46 calculates   an S0H of each storage battery from history information  (the storage battery...); wherein 
the storage device further stores the calculated representative value (paragraph [0110], discloses creates a possibility of purchases commercial paragraph  .);

 



Hanafusa teaches the above elements including  a storage device that stores merchandise data (Fig. 5, paragraph [0052]-[0055], discloses the controller 22 transmits to the cloud server 11, history information about charge and discharge of storage batter unit 25, the cloud server 11 includes a database,…, database may mange this information items for each of storage batters included in the respective storage battery system and paragraph [0092], discloses data stored in database 12 of cloud server 11) the first server extracts, based on deterioration states of a rechargeable battery included in the communication device (paragraph [0126], discloses cloud server 11 extracts a corresponding  deterioration model) the fifth server calculates a representative included in the in the merchandize data for each categories(paragraph [0110] , discloses creates a possibility  of purchase commercial power  .. .).  Hanafusa failed to teach the corresponding information database 12 of the cloud server 11includes data related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery. 
However, Uchida teaches related to purchase prices of rechargeable batteries corresponds to deterioration states of the rechargeable batteries or purchase prices of devices including a rechargeable battery corresponds to deterioration states of the rechargeable battery and the merchandise data related to purchase prices of the communication device or purchase prices of the rechargeable battery included in the communication device (Fig. 3,, S120, disclose acquire state of deterioration of presently used  battery pack , ranked purchasing prices, Fig. 5, paragraph [0074], discloses server 3 provides a rank to personality used battery pack 10 based on the deterioration information of battery pack  and  paragraph [0077], discloses data table sored in recycled battery pack database 320 [a storage device], a battery ID of the recycled battery pack, a vehicle ID of the vehicle having the battery pack , etc. [merchandize data], a genera rank [deterioration state] and prices ) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify data stored in database 12 of cloud server 11 Hanafusa with acquire state of deterioration of presently used battery pack, ranked purchasing prices of Uchida in order to recommended to replace battery based on the replacement prices state of deterioration the battery back (see Uchida, paragraph [0066]) and a purchasing price differ depending on a state of deterioration of battery pack 10 (see paragraph [0073]).   
Claims 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US Pub., 2014/0089692 A1) in view of Uchida et al (US Pub., 201802222343 A1) and further view of Passannante et al (US Pub., No., 2006/0070281 A1) 

With respect to claim 11, Hanafusa in view of Uchida teaches elements of claim 1, Hanafusa further teaches the storage battery monitoring method may include determine, based on the received characterstics data  …,when the other storage batteries are abnormal, and notifying
a predetermined notification unit when the at least one storage battery is in the abnormal state (paragraph [0034]), database 12 may mange these information items for each of the storage batteries including the respective storage based system 2l (paragraph [0054]), and the first determining unit 44 extracts, form the deterioration model have a similarity level less than or equal to an acceptable value (paragraph [0083]).   Hanafusa does not teach the corresponding storage devices is stores advertisement, the corresponding determining unit 44 extracts 
However, Uchida teaches information related to purchase prices of rechargeable batteries or purchase prices of devices including a rechargeable battery and information related to purchase prices of the communication device or purchase prices of the rechargeable battery (paragraph [0092], discloses server 3 transmit to terminal 4 the rank (recommend rank) of battery pack deterred in s261 the replacement expense calculated in S262 and the saved expense calculated in S263).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the deterioration battery data stored in database 12 of cloud server 11 Hanafusa with acquire state of deterioration of presently used battery pack, ranked purchasing prices of Uchida in order to recommended to replace battery based on the replacement prices state of deterioration the battery back (see Uchida, paragraph [0066]) and a purchasing price differ depending on a state of deterioration of battery pack 10 (see paragraph [0073]).   Uchida further teaches data table sored in recycled battery pack database 320 [a storage device], a battery ID of the recycled battery pack, a vehicle ID of the vehicle having the battery pack, etc. [merchandize data], a genera rank [deterioration state] and prices (paragraph [0077]).   Uchida failed to teach the corresponding storage includes further stores advertisement, the corresponding recommended ranked purchase prices is included in the advertisement and the first server extracts the advertisement included in the communication device from the storage device, and the second server also transmits the extracted advertisement information to the communication device.  
However, Toya teaches wherein the storage device further stores advertisement information related to purchase prices of rechargeable batteries or purchase prices of devices  (Fig. 13, discloses abnormality/deterioration, Fig.  14, 2017 discloses purchase replacement paragraph [0025], discloses advertisement information to prompt the user to purchase a replacement battery pack and paragraph [0227], discloses cloud server 110 may effect control so as to display   advertisement information to promoted user to purchase and paragraph [0228], discloses display information including advertisement information to prompt the user to purchase a repayment battery pack   ).     Therefore, it would have been obvious to the one ordinary skill in the art to modify the storage and extracting system of Hanafusa and recommended to replace battery based on the replacement prices state of deterioration of Uchida with prompting user with the advertisement information to purchases replacement battery information of Toya in order provide user a chance to purchase a repayment battery pack before the battery pack becomes unusable (see Toya, paragraph [0232]).     

With respect to claim 12,   Hanafusa in view of Uchida and further view of Nakamoto teaches elements of claim 11, Hanafusa further teaches when the other storage batteries are abnormal, and notifying a predetermined notification unit when the at least one storage battery is in the abnormal state (paragraph [0034]), and the first determining unit 44 extracts, form the deterioration model have a similarity level less than or equal to an acceptable value (paragraph [0083]) and Uchida teaches  server 3 transmit to terminal 4 the rank (recommend rank) of battery pack deterred in s261 the replacement expense calculated in S262 and the saved expense (paragraph [0092]).  Hanafusa failed to teach the corresponding notification and extracted data is an advertisement information based on each advertisement fee paid from the vendors Uchida failed to teach the corresponding recommendation of pack deterred in s261 the replacement expense calculated in S262 and the saved expense calculated in S263 includes advertisement information to be extracted based on each advertisement fee paid from the vendors.
However, Toya teaches wherein when there is advertisement information for each of multiple vendors, the first server determines advertisement information to be extracted (Fig. 13, discloses abnormality/deterioration, Fig.  14, 2017 discloses purchase replacement  paragraph [0025], discloses advertisement information to prompt the user to purchase a replacement battery pack  and paragraph [0227], discloses cloud server 110 may effect control so as to display   advertisement information  to promoted user to purchase and paragraph [0228], discloses display  information including advertisement information to prompt the user to purchase a repayment battery pack   ),    Therefore, it would have been obvious to the one ordinary skill in the art to modify the storage and extracting system of Hanafusa and recommended to replace battery based on the replacement prices state of deterioration of Uchida with prompting user with  the advertisement information to purchases  replacement battery  information of Toya in order provide user a chance to purchase a repayment battery pack before the battery pack becomes unusable (see Toya,  paragraph [0232]).     Toya failed to teach the corresponding extracted advertisement is based on each advertisement fee paid from the vendors.

However, Passannante based on each advertisement fee paid from the vendors (paragraph [0030], discloses collecting fee from the sponsor for the advertisement and paragraph [0091], 

With respect to claim 13,   Hanafusa in view of Uchida and further view of Nakamoto teaches elements of claim 12, Hanafusa further teaches when the other storage batteries are abnormal, and notifying a predetermined notification unit when the at least one storage battery is in the abnormal state (paragraph [0034]), and the first determining unit 44 extracts, form the deterioration model have a similarity level less than or equal to an acceptable value (paragraph [0083]) and Uchida teaches  server 3 transmit to terminal 4 the rank (recommend rank) of battery pack deterred in s261 the replacement expense calculated in S262 and the saved expense calculated in S263(paragraph [0092]).  Hanafusa failed to teach the corresponding notification and extracted data is an advertisement information based on each advertisement fee paid from the vendors Uchida failed to teach the corresponding recommendation of pack deterred in s261 the replacement expense calculated in S262 and the saved expense calculated in S263 includes advertisement information to be extracted based on each advertisement fee paid from the vendors.
However, Toya teaches wherein when there is advertisement information for each of multiple vendors, the first server determines advertisement information to be extracted (Fig. 13, discloses abnormality/deterioration, Fig.  14, 2017 discloses purchase replacement paragraph [0025], discloses advertisement information to prompt the user to purchase a replacement battery pack and paragraph [0227], discloses cloud server 110 may effect control so as to display   advertisement information to promoted user to purchase and paragraph [0228], and discloses display information including advertisement information to prompt the user to purchase a repayment battery pack   ).    Therefore, it would have been obvious to the one ordinary skill in the art to modify the storage and extracting system of Hanafusa and recommended to replace battery based on the replacement prices state of deterioration of Uchida with prompting user with the advertisement information to purchases replacement battery information of Toya in order provide user a chance to purchase a repayment battery pack before the battery pack becomes unusable (see Toya, paragraph [0232]).     Toya failed to teach the corresponding extracted advertisement is based on each advertisement fee paid from the vendors.

However, Passannante based on each advertisement fee paid from the vendors (paragraph [0030], discloses collecting fee from the sponsor for the advertisement and paragraph [0091], discloses advertisements fee paid) and the third server transmits information regarding fee depending on the recorded number of transmissions to the contact point of the vendor associated with the advertisement included in the advertisement information transmitted to the communication device (paragraph [0091], discloses frequency of charging of the electronic advertisement displayed on the disply screen 106 is preferable based at least on the duration of time each of the electronic  advertisement ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention to modify prompting user with the advertisement information to purchases replacement battery information of Toya with advertisement fee payment feature of Passannante in order to increase advertising revenue.  



Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections file with respect to claim    with regards to extracting advertising information with respect to claim(s) 27 October 2021 with respect to claims 1, 5, 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following prior arts applied on the current rejections:
Hanafusa (US Pub., No., 2014/0089692 A1) discloses a storage battery monitoring method including receiving, via a communication network, identification information indicating a storage battery system and characteristic data indicating a state of at least one storage battery.
Uchida  (US Pub., No., 2018/0222343 A1) discloses a battery replacement assisting system includes a server configured to determine, from a plurality of battery packs including a recycled battery pack, a battery pack serving as a replacement candidate for a battery pack mounted on the vehicle. 
Toya et al (US Pub., 2015/0372518 A1) 
Passannante l (US Pub., 2006/0070281 A1) discloses an illuminated advertising trash receptacle including stationary base having a power source, an illuminated carousel having transparent viewing areas and an interior space sized to receive a liner container, at least one lighting device to illuminate the advertisements.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682